Citation Nr: 1332250	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-23 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1968 to March 1970 with subsequent unverified duty in the Naval Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania which, among other things, denied service connection for a bilateral hearing loss disability and denied service connection for tinnitus.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board believes that this case must be remanded for further evidentiary development.

The Veteran contends that his current bilateral hearing loss disability and tinnitus are due to excessive noise exposure in service, or in the alternative, are the result of or aggravated by his service-connected bilateral otitis media.  The Veteran's DD Form 214 reflects that during active duty in the Navy, the Veteran served in Vietnam with a military occupational specialty in construction.  

As an initial matter, in regard to VCAA notice, the November 2007 VCCA letter of record failed to discuss secondary service connection for a bilateral hearing loss disability and tinnitus on the premise that these alleged disabilities are proximately due to or chronically aggravated by the Veteran's service-connected otitis media.  See 38 C.F.R. § 3.310 (2012).  Therefore, a remand is required for the RO/AMC to issue another VCAA letter that is compliant with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and with all legal precedent.

The Veteran was afforded a VA audiological examination in March 2008.  At the examination, the Veteran was diagnosed as having a bilateral hearing loss disability and tinnitus.  38 C.F.R. § 3.385.  The examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were not caused by his service-connected otitis media because his service treatment records reflected normal hearing upon separation from service in March 1970.  The Board notes that the only audiological testing completed upon separation consisted of the whispered voice hearing test.  The Federal Circuit has approvingly cited VA medical examiners who have noted that whispered voice hearing tests do not exclude the possibility of hearing damage in the higher frequency ranges.  See Fagan v. Shinseki, 573 F.3d 1283,1284 (Fed. Cir. 2009).

The examiner did not provide an opinion as to whether the Veteran's bilateral hearing loss disability and tinnitus may be chronically worsened by his service-connected otitis media.  The examiner also did not provide an opinion as to whether the Veteran's bilateral hearing loss disability and tinnitus may be related to any in-service event or injury, to include exposure to excessive noise.  Accordingly, a new opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the Veteran a VCAA letter notifying him and his representative of the evidence necessary to substantiate the claim for secondary service connection for a bilateral hearing loss disability and tinnitus on the premise that these alleged disabilities are proximately due to or chronically aggravated by the Veteran's service-connected otitus media.  See 38 C.F.R. § 3.310 (2012).  This letter must (1) inform the Veteran of the information and evidence that is necessary to substantiate this claim on a secondary basis; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

2.  The RO should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any hearing loss disability and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service VA treatment records, and lay statements.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss disability and tinnitus are causally or etiologically related to in-service noise exposure.  

In so doing, the examiner must discuss the likelihood that the Veteran's bilateral hearing loss disability and tinnitus are due to in-service noise exposure on a delayed or latent onset theory of causation.

In addition, the examiner should determine whether it is at least as likely as not that the Veteran's service-connected otitis media caused or aggravated the Veteran's bilateral hearing loss disability and tinnitus.  If aggravation of the bilateral hearing loss disability and tinnitus is shown, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.  

The examiner must provide reasons for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

2.  After ensuring that the requested actions are completed, the RO should readjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


